Title: To James Madison from Hugh Williamson, 2 June 1788
From: Williamson, Hugh
To: Madison, James


Dear sir
New York June 2nd 1788
By the Time this comes to Hand you will be pretty well engaged in discussing the new Constitution & attempting to convince men who came forward with the Resolution not to be convinced. Of all the wrong heads who have started in opposition none have been mentioned who appear to be so palpably wrong as the People of Kentucke. It is said that some antifed in Maryland on the last Winter fastened on the Ear of Genl Wilkinson who was accidentally there and persuaded him that in case of a new Govt: the Navigation of the Mississippi would infallibly be given up. Your Recollection must certainly enable you to say that there is a Proviso in the new Sistem which was inserted for the express purpose of preventing a majority of the Senate or of the States which is considered as the same thing from giving up the Mississippi. It is provided that two thirds of the Members present in the senate shall be required to concur in making Treaties and if the southern states attend to their Duty, this will imply ⅔. of the States in the Union together with the President, a security rather better than the present 9 States especially as Vermont & the Province of Main may be added to the Eastern Interest and you may recollect that when a Member, M Willson objected to this Proviso, saying that in all Govts. the Majority should govern it was replyed that the Navigation of the Mississippi after what had already happened in Congress was not to be risqued in the Hands of a meer Majority and the Objection was withdrawn. Certainly those gentlemen know that the River is at present shut not by right but by the Hand of Power and that under the existing Govt we are never like to be able to open it. It is true that we may readiry [sic] reduce the spanish Settlements on the Mississippi but that would not secure us any Exports; for a single Spanish Frigate would take every Vessel that we attempted to send out with Produce. And any Nation sending Vessels to take our Produce would expose such Vessels to Capture. On the Contrary under an efficient Govt: when we shall certainly have some Ships of War Spain will find herself under the Necessity of suffering our Produce to be exported. For myself I conceive that my opinions are not biassed by private Interest, but having claims to a considerable Quantity of Land in the Western Country I am fully persuaded that the Value of those Lands must be increased by an efficient federal Govt. It is clear that the Kentucke Gentlemen must have viewed this Subject in a difft Light, but I suspect that they have never fully examined the provision respecting Treaties. I am Dr sir Your most obed Serv
Hu Williamson
